Demetrio v Stewart Tit. Ins. Co. (2015 NY Slip Op 00721)





Demetrio v Stewart Tit. Ins. Co.


2015 NY Slip Op 00721


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2014-01408
 (Index No. 101760/10)

[*1]Gaetano Demetrio, respondent, 
vStewart Title Insurance Company, appellant.


Thomas G. Sherwood, LLC, Garden City, N.Y. (Amy E. Abbandondelo of counsel), for appellant.
John Z. Marangos, Staten Island, N.Y., Berkman, Henoch, Peterson, Peddy & Fenchel, P.C., Garden City, N.Y. (Saul R. Fenchel of counsel), and Anderson Kill P.C., New York, N.Y. (Jeffrey E. Glen of counsel), for respondent (one brief filed).

DECISION & ORDER
In an action to recover damages for breach of a title insurance policy, the defendant appeals from an order of the Supreme Court, Richmond County (Fusco, J.), dated December 19, 2013, which granted that branch of the plaintiff's motion which was for summary judgment on the issue of liability, and denied, in part, its cross motion for leave to amend its answer.
ORDERED that the appeal from so much of the order as denied, in part, the defendant's cross motion for leave to amend its answer is dismissed as academic; and it is further,
ORDERED that the order is reversed insofar as reviewed, on the law, and that branch of the plaintiff's motion which was for summary judgment on the issue of liability is denied; and it is further,
ORDERED that one bill of costs is awarded to the defendant.
The underlying facts are described in our decision on the related appeal from an order dated March 26, 2013 (see Demetrio v Stewart Title Ins. Co., _____ AD3d _____ [Appellate Division Docket No. 2013-04743; decided herewith]). In the order appealed from here, the Supreme Court granted that branch of the plaintiff's later motion which was for summary judgment on the issue of liability, and denied, in part, the defendant's cross motion for leave to amend its answer. The defendant appeals.
The Supreme Court erred in granting that branch of the plaintiff's motion which was for summary judgment on the issue of liability (see id.).
In light of the determination on the related appeal (see id.), the appeal from so much of the order dated December 19, 2013, as denied, in part, the defendant's cross motion for leave to amend its answer has been rendered academic.
RIVERA, J.P., DICKERSON, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court